 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 9

10
            UNITED STATES OF AMERICA,                       CASE NO. CR94-5708RJB
11
                                   Plaintiff,               ORDER DENYING MOTION
12              v.                                          WITHOUT PREJUDICE
13           ERIC DETRICK McPHERSON,
14                                 Defendant.

15
            THIS MATTER comes before the Court on Mr. McPherson’s Motion for Compassionate
16
     Release Via Reduction or Modification of Sentence Pursuant to 18 U.S.C. § 3582(1)(A)(i) for
17
     Extraordinary and Compelling Reasons or, Alternatively, the “Holloway Doctrine” (Dkt. 185).
18
     The Court is familiar with the records and file herein, the Defendant’s motion, and the United
19
     States’ Response to Motion for Reduction or Modification of Sentence (Dkt. 187).
20
            For the reasons stated in the United States’ response, Mr. McPherson’s motion should be
21
     denied without prejudice.
22

23

24


     ORDER DENYING MOTION WITHOUT PREJUDICE - 1
 1             As indicated in the United States’ response, § 403 of the First Step Act does not apply

 2   retroactively to defendants, like Mr. McPherson, who were sentenced before the effective date fo

 3   the statute, and does not provide any relief to Mr. McPherson.

 4             Section 401 of the First Step Act permits a reduction in sentence, but only if certain

 5   preliminary steps are taken. Those steps are outlined in the United States’ response and the

 6   denial without prejudice herein will give Mr. McPherson the opportunity to renew his motion in

 7   the future after satisfying the prerequisites.

 8             The so-called Holloway Doctrine referred to by Mr. McPherson is based on the personal

 9   actions of the sentencing judge and the United States Attorney and are not generally applicable

10   to other defendants such as Mr. McPherson. The so-called Holloway Doctrine provides no

11   relief.

12             For the foregoing reasons, the Motion for Compassionate Release Via Reduction or

13   Modification of Sentence Pursuant to 18 U.S.C. § 3582(1)(A)(i) for Extraordinary and

14   Compelling Reasons or, Alternatively, the “Holloway Doctrine” (Dkt. 185) is DENIED

15   WITHOUT PREJUDICE.

16             The Clerk is directed to send uncertified copies of this Order to all counsel of record and

17   to any party appearing pro se at said party’s last known address.

18             Dated this 9th day of October, 2019.

19

20
                                             A
                                             ROBERT J. BRYAN
                                             United States District Judge
21

22

23

24


     ORDER DENYING MOTION WITHOUT PREJUDICE - 2
